SEWARD & KISSEL LLP 1treet, N.W. Washington, DC 20005 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 www.sewkis.com October 25, 2010 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Fairholme Funds, Inc. (the "Company") File Nos.: 333-88517 and 811-09607 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the "1933 Act"), the Company hereby submits Post-Effective Amendment No. 21 to the Company's Registration Statement ("PEA# 21") for the purpose of registering the shares of a new series, The FairholmeAllocation Fund (the "Fund"), of the Company. Except for the Fund's investment objective and principal investment strategies and risks, the disclosure in the Fund's prospectus and SAI are substantially similar to the disclosure included in the Prospectus and SAI of The Fairholme Fund and The Fairholme Focused Income Fund, the other series of the Company. Please note that the Prospectus and SAI of The Fairholme Fund and The Fairholme Focused Income Fund were last fully reviewed by the Staff as part of its review of Post-Effective Amendment No.19 to the Company's Registration Statement filed pursuant to Rule 485(a) onJanuary 29,2010.Therefore, pursuant to Release No. IC-13768, the Company requests that this Post-Effective Amendment be afforded limited and expedited review. The Company is filing this PEA# 21 pursuant to Rule 485(a)(2), which means it would then automatically become effective on January 5, 2011.However, the Company anticipates that it will file a request for acceleration seeking effectiveness of this PEA# 21 by or before December 28, 2010. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned or Paul Miller at (202) 737-8833. Sincerely, /s/Young Seo Young Seo, Esq. Seward & Kissel LLP Enclosures cc:Paul M. Miller, Esq.
